Citation Nr: 1744510	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-63 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for malaria for purposes of accrued benefits.

3. Entitlement to service connection for diverticulitis with gastroenteritis and rectal ulcers for purposes of accrued benefits.

4. Entitlement to service connection for hemorrhoids for purposes of accrued benefits.

5. Entitlement to service connection for epilepsy for purposes of accrued benefits.

6. Entitlement to service connection for a kidney condition for purposes of accrued benefits.

REPRESENTATION

appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from December 1944 to September 1946, with additional periods of active duty for training (ACDUTRA) in the Texas National Guard and Air Force Reserves from December 1947 to October 1985.  The Veteran died in January 2016.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2015 and June 2016 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the appeal is presently held by the RO in Houston, Texas.

In July 2017, the appellant testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to the Veteran's death, he filed a claim of service connection for malaria, diverticulitis with gastroenteritis and rectal ulcers, hemorrhoids, epilepsy, and a kidney condition.  In October 2015, the RO in St. Louis, Missouri, issued a rating decision denying those claims.  In November 2015, prior to his death, the Veteran filed a Notice of Disagreement with those denials.  The Veteran died in January 2016, prior to the RO issues a statement of the case.  In June 2016, the appellant filed a VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant).  

The appellant's request for substitution in those matters was timely, and the RO has admitted that she has been substituted on those claims.  However, to date, a statement of the case has not been issued with regard to those claims, and the appellant has not been afforded the opportunity to file a formalize claim to the Board.  Under these circumstances, the Board must remand, rather than refer, the claim back to the RO to issue a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Regarding the appellant's cause of death claim, the evidence of record indicates that the RO did not believe that this claim was not inextricably intertwined twith the accrued benefits claims.  However, the Board disagrees.  

Specifically, when the the Veteran died in January 2016, his causes of death were listed as Alzheimer's/dementia, with contributing hypertension and dyslipidemia.  The appellant testified at her July 2017 hearing that she believed the Veteran's hypertension was likely the direct cause of malaria which she believed he contracted during active service.  

Since the Veteran's claim of service connection for malaria remains on appeal for accrued benefits purposes, the outcome of this claim will have a direct bearing on the outcome of the cause of death claim.  Therefore, the Board must also remand the cause of death claim, pending the issuance of a statement of the case for that issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a claim for the second issue).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case with regard to the claims of service connection for malaria, diverticulitis with gastroenteritis and rectal ulcers, hemorrhoids, epilepsy, and a kidney condition, for purposes of accrued benefits.  Notify the appellant of the time limits to formalize her appeal of any issues which may remain denied.  Allow the appellant the statutory amount of time to formalize her appeal.

The appellant must be informed of her appeal rights and that she must file a timely substantive appeal to perfect an appeal on that issue. If an appeal is perfected, return the case to the Board.

2. Invite the appellant to submit any additional evidence in support of her cause of death claim.  

3. After allowing the appellant the full amount of time to formalize any underlying service-connection appeals, readjudicate the cause of death claim in light of all evidence and decisions of record.  If the benefit sought on appeal should remain denied, issue the appellant and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




